Name: Commission Regulation (EEC) No 379/93 of 19 February 1993 amending Regulation (EEC) No 1627/89 on the buying in of beef by invitation to tender
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 2. 93 Official Journal of the European Communities No L 43/21 COMMISSION REGULATION (EEC) No 379/93 of 19 February 1993 amending Regulation (EEC) No 1627/89 on the buying in of beef by invitation to tender HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 1627/89 0 is hereby amended as follows : 1 . the following paragraph 3 is added to Article 1 : '3 . The intervention agencies in the Member States or regions of a Member State listed in Annex III shall, pursuant to Article 6 a (2) of Regulation (EEC) No 805/68, buy in the products specified therein, in accordance with the provisions of Regulation (EEC) No 859/89.'; 2. Annex III contained in the Annex to this Regulation is hereby added. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 6 (8) thereof, Whereas Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the applica ­ tion of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 3891 /92 (4), lays down rules concerning carcases weighing between 1 50 and 200 kg ; Whereas application of the measures laid down in Article 6 a of Regulation (EEC) No 805/68 involves the initiation of buying in by invitation to tender of such products in the Member States of Member State regions listed in the Annex to this Regulation which do not apply the processing premium referred to in Article 4 i of Regu ­ lation (EEC) No 805/68 ; whereas, in view of the foresee ­ able supply situation on the market, invitations to tender as referred to above should accordingly be opened as from February 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 23 February 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28. 6 . 1968 , p. 24. (2) OJ No L 18, 27. 1 . 1993, p. 1 . V) OJ No L 91 , 4. 4. 1989, p. 5. (4) OJ No L 391 , 31 . 12. 1992, p. 57. 0 OJ No L 159, 10 . 6. 1989, p. 36. 20 . 2. 93No L 43/22 Official Journal of the European Communities ANNEX 'ANNEX III Member States or regions of a Member State referred to in Article 1 (3) : Belgium Denmark Deutschland Ellas Espaila France Ireland Italia Luxembourg Nederland Great Britain Northern Ireland'.